DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 – 18 and 25 – 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 – 14 and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber et al. (US 2012/0003710 A1; “Leinweber”) in view of  either McKernan et al. (US 6,534,262 B1; “McKernan”), Sekiguchi et al. (US 2018/0051274 A1; “Sekiguchi”) or Latham et al. (US 2005/0208510 A1; “Latham”).
Regarding claim 10, Leinweber teaches a method of collecting a nucleic acid from a biological sample (e.g., ¶¶3 – 7 and 47; Abstract; claims 1 – 6), comprising:
a)    mixing a support comprising a cerium oxide surface (¶¶51, 52 and 57) with a solution containing a nucleic acid (DNA and RNA; ¶¶47, 48 and 60) to adsorb the nucleic acid to the support;
b)    separating the support on which the nucleic acid was adsorbed from the solution mixed in a) (¶¶49 and 60); and

Leinweber does not specifically teach wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol, adsorbed on a cerium oxide surface thereof.
McKernan teaches methods for isolating nucleic acids using polyethylene glycol for precipitating DNA on the surfaces of microparticles (e.g., col. 8, lines 5 – 50; col. 10, lines 12 – 35; col. 11, lines 41 – 67).  The use of polyethylene glycol as described by McKernan would implicitly indicate that the surface of the microparticles are coated in a non-covalent manner with the polyethylene glycol.
Sekiguchi  specifically teaches methods of collecting a nucleic acid using polyethylene glycol adsorbed onto the surface of a support (e.g., ¶¶112 – 1118).
Latham teaches modified surfaces as solid supports for nucleic acid purification, wherein the solid support surface comprises polyethylene glycol (e.g., ¶¶20, 24, 33, 56, 69 and 70). Latham teaches that magnetic microparticles comprise a magnetic metal oxide core surrounded by a polymer coat (¶56), which indicates that the polymer coat comprising polyethylene glycol is not covalently bound to the microparticle support surface.
Consequently, as evidenced by either McKernan, Sekiguchi or Latham, the use of a particle support coated with polythethylene glycol for collecting nucleic acids would have been considered to be suitable and predictable to a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the support comprises a water-soluble neutral polymer, such as polyethylene glycol,  adsorbed on a cerium oxide surface thereof. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claims 11, 12 and 19, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claims 13, 20 and 21, Leinweber teaches wherein the eluent is a buffer solution (e.g., DNA is eluted with 10 mM Tris, pH 8.0 buffer solution; ¶68). Yoo also teaches the use of an elution solvent or buffer for eluting the nucleic acids (¶16).
Regarding claims 14 and 22 – 24, Leinweber teaches wherein the biological sample is urine (¶¶3 – 5; claim 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797